DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 12/29/2020, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 9, filed 12/29/2020, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 10, filed 12/29/2020, with respect to the claim objections have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant's arguments, see page 10, filed 12/29/2020, with respect to the 35 U.S.C. 112(b) rejection of claim 1, have been fully considered but they are not persuasive. The examiner understands and agrees with the applicant’s argument that the “configured to” language is used to describe functional limitations of the control circuit.  However, the position that the claim is indefinite is upheld.  It is reminded that, while the claims are read in light of the specification, they must still be given their broadest reasonable interpretation.  In the instant claim, it is not clear to one of ordinary skill what is meant by a vector control method.  Please see the rejection below.  
Applicant’s arguments, see page 10, filed 12/29/2020, with respect to 35 U.S.C. 112(b) rejection of claim 2, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see page 11, filed 12/29/2020, with respect to 35 U.S.C. 112(b) rejection of claim 13, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 11, filed 12/29/2020, with respect to 35 U.S.C. 112(b) rejection of claims 16 and 18, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 16 and 18 have been withdrawn. 
Applicant's arguments, see page 11, filed 12/29/2020, with respect to 35 U.S.C 102(a)(1) and 35 U.S.C 102(a)(2) rejection of claims 7, 9-10, and 12-13, have been fully considered but they are not persuasive. Applicant argues that Timms fails to disclose or suggest its method concerns suction or that any pressure threshold is indicative of suction.  Paragraph [0042] of the instant application’s specification defines suction as “an intermittent decrease in flow through the blood pump.”  While Timms may not directly use the term “suction” as the claims of the instant application do, Timms does disclose or suggest its method concerns suction based on the definition provided in the specification of the instant application, along with the generally held understanding of the word “suction”.  Please see rejection below.
Applicant's arguments, see pages 11-12, filed 12/29/2020, with respect to 35 U.S.C 103 rejection of claims 1-2, have been fully considered but they are not persuasive. The applicant argues that Timms, Dur, et al., and Yanai, et al. fail to disclose or suggest any suction condition let alone “maintain[ing] the impeller in the 
Applicant's arguments, see page 12, filed 12/29/2020, with respect to 35 U.S.C 103 rejection of claim 4, have been fully considered but they are not persuasive.  The applicant argues that claim 4 is believed allowable due to its dependency on claim 1.  The examiner notes that the rejection for claim 1 is upheld and that claim 4 is rejected using the Timms, Dur, et al., and Yanai, et al. references.  Please see the rejections below.
Applicant's arguments, see page 12, filed 12/29/2020, with respect to 35 U.S.C 103 rejection of claim 11, have been fully considered but they are not persuasive.  The applicant argues that claim 11, rejected in view of Timms and Yanai, et al., is believed allowable due to its dependency on claim 7.  However, the rejection to claim 7, along with claim 11, is upheld.  Please see rejections below.
Applicant's arguments, see pages 12-13, filed 12/29/2020, with respect to 35 U.S.C 103 rejection of claims 16 and 18, have been fully considered but they are not persuasive.  The applicant argues that neither Timms nor Nestler, et al. disclose any such feature related to the suction condition, similarly to how the applicant argues that Timms and Dur, et al. do not teach the suction condition in claim 1.  However, Timms and Nestler, et al. do teach these limitations and additional limitations disclosed in instant claims 16 and 18.  Please see rejections below.
Applicant's arguments, see page 13, filed 12/29/2020, with respect to 35 U.S.C 103 rejection of claim 19, have been fully considered but they are not persuasive.  The 
Applicant's arguments, see page 13, filed 12/29/2020, with respect to 35 U.S.C 103 rejection of claim 20, have been fully considered but they are not persuasive.  The applicant argues that claim 20 is believed allowable due to its dependency on claim 16.  However, the rejection of claim 16, along with claim 20, is upheld.  Please see rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “a vector control method”.  It is reminded that, while the claims are read in light of the specification, they must still be given their broadest reasonable interpretation.  In the instant claim, while it is understood that the vector control method is a functional limitation of the control circuit, it is not clear to one of ordinary skill what is meant by a vector control method.
*Note: Claims 2-6 are rejected due to their dependency on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Timms (WO 2010/118476).
Regarding claim 7, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) a method of controlling an implantable blood pump including a housing having a proximal portion including an inlet cannula, a distal portion including an outlet, and an impeller therein (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), the method comprising: detecting when a pressure in the housing exceeds a pressure threshold (Page 7, lines 4-24); executing a first vector control command to displace the impeller axially in a distal direction from a primary position to a secondary position different than the primary position in response to the pressure exceeding the reduction in flow as a result of a decrease in the pumping effect, i.e. suction); (Figure 2, element 230) executing a maintenance control command to maintain the impeller in the secondary position (Page 8, lines 6-12; Page 21, lines 20-27 – new balance position that is offset from the axial central position, i.e. maintaining the impeller in the secondary position); detecting a non-suction pressure condition of the blood pump (Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored); and executing a second vector control command to displace the impeller axially in a proximal direction from the secondary position to the primary position when the non-suction pressure condition is detected (Page 8, lines 6-12; Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored).
Regarding claim 9, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 7 (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), (Figure 1A, elements 121, 122A, 123, and 124A) further comprising moving the impeller axially in the distal direction away from a mechanical stop defined by an inner tube (Page 19, lines 4-21), (Figure 1A, elements 110 and 120) the inner tube being surrounded by the inlet cannula (Page 16, lines 15-19).
Regarding claim 10, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 9 (Page 10, line 26 - Page 11, line 10; 
Regarding claim 12, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 7 (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), further comprising reducing a speed of the impeller relative to an initial speed (Page 23; lines 17-23).
Regarding claim 13, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 7 (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), (Figure 1A, elements 121, 122A, 123, and 124A) further comprising maintaining the blood pump in the secondary position for a time period (Page 19, lines 4-24; Page 7, lines 4-7).
*Note: Claims 8, 14, and 15 have been cancelled by the applicant, as indicated in the applicant’s arguments filed 12/29/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Dur, et al. (WO 2016/187057).
Regarding claim 1, Timms teaches (Figure 1 A, element 100A) a blood pump system (Page 6, line 20- Page 7, line 3) comprising: an implantable blood pump including: (Figure 1A, elements 131, 132, 151, and 152) a housing having an inlet and an outlet opposite the inlet (Page 6, line 20- Page 7, 3; Page 16, lines 20-28), (Figure 1A, element 130A) an impeller suspended within the housing and being rotational around the housing axis (Page 10, lines 8-12; Page 16, lines 15-19); and (Figures 5-6; elements 130, 171, and 172) a motor for rotating the impeller (Page 26, line 26- Page 27, line 4); and (Figure 1A, element 190) a controller including a control circuit (Page 6, line 20- Page 7, line 3; Page 7, lines 20-24; Page 17, lines 12-15), the control circuit being in communication with the blood pump and being configured to detect a pressure across the pump when the pressure crosses a pressure threshold indicative of suction (Page 7, lines 4-24; Page 22, lines 8-16 – reduction in flow as a result of a decrease in the pumping effect, i.e. suction), and, in response to the pressure crossing the pressure threshold indicative of suction, the controller being configured to displace the impeller from a first position to a second position different than the first position using a vector control method (Page 7, lines 4-24; Page 8, lines 6-12; Page 22, lines 8-16); maintain the impeller in the second position when the pressure crosses the pressure threshold new balance position that is offset from the axial central position, i.e. maintaining the impeller in the secondary position); and displace the impeller from the second position to the first position when the pressure crosses the pressure threshold indicative of a lack of suction (Page 8, lines 6-12; Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored).
However, Timms does not teach the limitation of instant claim 1 that is the housing defining a housing axis extending from the inlet to the outlet.
On the other hand, Dur teaches (Figure 2, elements 202, 204, 206, and 208 of Dur) the housing defining a housing axis extending from the inlet to the outlet (Paragraph [0038] of Dur);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature of the housing defining a housing axis extending from the inlet to the outlet as Dur teaches such a method. While Timms does teach the components of a housing, an inlet, and an outlet, there is no explicit teaching of these features being located in a line to form an axis. Implementing a housing axis extending from the inlet to the outlet would allow blood to flow in one direction and would also allow for a motor stator to be positioned about the blood flow path between the inlet and outlet in order to generate a magnetic field for suspending the impeller within the blood flow path (paragraphs [0024] and [0038] of Dur). Therefore, claim 1 is unpatentable over Timms and Dur, et al.
Regarding claim 2, Timms as modified teaches (Figure 1A, element 100A) the blood pump system of Claim 1 (Page 6, line 20- Page 7, line 3), (Figure 1A, elements 110 and 120) wherein the housing includes an inlet cannula defining the inlet and an inner tube surrounded by the inlet cannula (Page 16, lines 15-19), (Figure 1A, elements 121, 122A, 123, and 124A) the inner tube defining a mechanical stop therein (Page 19, lines 4-21), (Figure 1A, elements 100A, 121, 122A, 123, 124A, 151, and 152; Figure 14C; elements 21c, 151, and 152) and the second position is a distance away from the mechanical stop in a direction toward the outlet, the distance away being between 0.1 and 1.5mm from the mechanical stop (Page 19, lines 4-21; Page 31, line 16 - Page 32, line 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features of instant claim 2 as Timms teaches such features in a heart pump controller for controlling the flow of blood. Timms teaches a housing and cavity which are equivalent to the inlet cannula and inner tube described in instant claim 2 (Page 16, lines 15-19). Timms also teaches wherein the cavity contains cavity surfaces which can be interpreted as a mechanical stop (Page 19, lines 4-21). Timms also teaches wherein the second position is a distance away from a cavity surface in the direction of an outlet (Page 19, lines 4-21). Timms teaches that when the impeller moves to a second position, there is a clearance of 0.2 mm in regards to one surface of the cavity and a clearance of 0.8 mm in regards to the other (Page 31, line 16 - Page 32, line 7). Therefore, claim 2 is unpatentable over Timms and Dur, et al.
 Note: Claim 3 has been cancelled by the applicant, as indicated in the applicant’s arguments filed 12/29/2020.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) and Dur, et al. (WO 2016/187057) in view of Yanai, et al. (U.S. PGPUB No. 2014/0288352).
Regarding claim 4, Timms as modified teaches (Figure 1 A, element 100A) the blood pump system of Claim 1 (Page 6, line 20- Page 7, line 3).
However, Timms does not teach the limitations of instant claim 4 that is wherein the vector control method is a three-phase sensorless field-oriented control method including a plurality of stator windings and a plurality of alternating currents.
On the other hand, Yanai teaches wherein the vector control method is a three-phase sensorless field-oriented control method including a plurality of stator windings and a plurality of alternating currents (paragraph [0006]; paragraph [0010], lines 1-5 of Yanai).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features of instant claim 4 as Yanai teaches such features. Yanai teaches an implantable blood pump and clearly explains that three-phase sensorless vector control methods are typical for AC motors in blood pumps (paragraph [0006] of Yanai). Yanai further teaches a blood pump system with a multiphase stator having a plurality of windings (paragraph [0010], lines 1-5). Therefore, claim 4 is unpatentable over Timms, Dur, et al., and Yanai, et al.
* Note: Claims 5-6 has been cancelled by the applicant, as indicated in the applicant’s arguments filed 12/29/2020.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Yanai, et al. (U.S. PGPUB No. 2014/0288352).
Regarding claim 11, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 7 (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19).
However, Timms does not teach the limitation of instant claim 11 that is wherein the first vector control command is a three-phase sensorless field-oriented control method.
On the other hand, Yanai teaches wherein the first vector control command is a three-phase sensorless field-oriented control method (paragraph [0006] of Yanai).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of instant claim 11 as Yanai teaches such method steps. Yanai teaches an implantable blood pump and clearly explains that three-phase sensorless vector control methods are typical for blood pumps (paragraph [0006] of Yanai). Therefore, claim 11 is unpatentable over Timms and Yanai, et al.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Nester, et al. (WO 2017/120453).
Regarding claim 16, Timms teaches (Figure 1A, elements 121, 122A, 123, 124A, and 130A; Figures 2 and 4) a method of controlling an implantable blood pump including a housing having a proximate portion including a mechanical stop, a distal portion opposite the proximate portion, and an impeller therein (Page 10, line 26 - Page 11, line 10; Page 19, lines 4-21).

On the other hand, Nestler teaches the method comprising: detecting when the impeller is within a first predetermined distance from the mechanical stop indicative of a suction condition (paragraphs [0110]-[0112], [0121] – an increase in left ventricular pressure leads to a net hydraulic force towards the right cavity, i.e. causing a decrease force/flow in the left cavity, indicative of suction); and (Figure 1C-1D, elements 120, 140, and 150; Figure 3) executing a vector control command to displace the impeller axially in a distal direction from the first predetermined position to a second position away from the mechanical stop (paragraph [0120]-[0121] of Nestler).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of instant claim 16 as Nestler teaches such method steps. Nestler teaches a method of controlling an axial position of an impeller in a heart pump wherein the controller causes changes in axial stiffness of the bearing, which also serves as the mechanical stop, when the impeller gets closer to a positional limit (paragraphs [0110]-[0112] of Nestler). Nestler also teaches that when the impeller crosses a positional limit, the controller can adjust the current of the magnetic bearing to repel the impeller, thus moving the impeller axially in a distal direction back to a second position away from the mechanical stop 
* Note: Claim 17 has been cancelled by the applicant, as indicated in the applicant’s arguments filed 12/29/2020.
Regarding claim 18, Timms teaches (Figure 1A, elements 121, 122A, 123, 124A, and 130A; Figures 2 and 4) the method of Claim 16 (Page 10, line 26 - Page 11, line 10; Page 19, lines 4-21).
However, Timms does not teach the limitations of instant claim 18 that is executing a maintenance control command to maintain the impeller within the second position; detecting a clearance of the suction condition of the blood pump; and executing a second vector control command to displace the impeller axially in a proximal direction from the second position to a non-suction position.
On the other hand, Nestler teaches executing a maintenance control command to maintain the impeller within the second position for a time period (Paragraphs [0110]-[0112] of Nestler); (Figure 3) detecting a clearance of the suction condition of the blood pump (paragraph [0120] and [0121] - An increase in left ventricular pressure leads to a net hydraulic force towards the right cavity, i.e. causing a decrease force/flow in the left cavity, indicative of suction. Once the pressure and flow are counteracted, there is an indication that the impeller is at the target position, i.e. clear of the suction condition, as seen in elements 300 and 310 of Figure 3); and (Figures 4A and 4B) executing a second vector control command to displace the impeller axially in a proximal direction from the second position to a non-suction position (Paragraphs [0120]-[0121] of Nestler).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of instant claim 18 as Nestler teaches such method steps. Nestler’s method of controlling an axial position of an impeller in a heart pump can increase axial stiffness of the impeller in order to reduce axial responsiveness and thereby avoiding the impeller passing beyond limits and impacting the housing (paragraph [0111] of Nestler). Nestler’s method also incorporates a step of determining if the impeller is at a normal reference position under nominal flow conditions (paragraph [0120] of Nestler). The controller in Nestler’s method will also adjust the bearing power to maintain the impeller at the target impeller position, initially corresponding to the reference position (paragraphs [0120]-[0121] of Nestler). Therefore, claim 18 is unpatentable over Timms and Nestler, et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) as modified in view of Yanai, et al. (U.S. PGPUB No. 2014/0288352).
Regarding claim 19, Timms teaches (Figure 1A, elements 121, 122A, 123, 124A, and 130A; Figures 2 and 4) the method of Claim 16 (Page 10, line 26 - Page 11, line 10; Page 19, lines 4-21).
However, Timms does not teach the limitation of instant claim 19 that is wherein the vector control command is a three-phase sensorless field-oriented control method.
On the other hand, Yanai teaches wherein the vector control command is a three-phase sensorless field-oriented control method (paragraph [0006]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of instant claim 19 as Yanai teaches such method steps. Yanai teaches an implantable blood pump and clearly explains that three-phase sensorless vector control methods are typical for blood pumps (paragraph [0006] of Yanai). Therefore, claim 19 is unpatentable over Timms and Yanai, et al.
26.    Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Nester, et al. (WO 2017/120453).
         Regarding claim 20, Timms teaches (Figure 1A, elements 121, 122A, 123, 124A, and 130A; Figures 2 and 4) the method of claim 16 (Page 10, line 26 - Page 11, line 10; Page 19, lines 4-21) further comprising reducing a speed of the impeller (Page 23; lines 17-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of claim 20 as Timms teaches such method steps in a heart pump controller for controlling the flow of blood. Timms’ method of controlling a heart pump teaches that flow pressure control can be achieved by adjusting the rotation speed of the impeller (Page 23; lines 17-23). Therefore, claim 20 is unpatentable over Timms and Nestler.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        





/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792